UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6535



JASPER NAPOLEON BUCHANAN,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-98-949-08-BD)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jasper Napoleon Buchanan, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jasper Napoleon Buchanan seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).        We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.        Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.      See Buchanan v. South Carolina, No. CA-

98-949-08-BD   (D.S.C.   Apr.    6,   1999).*   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




     *
       The order from which Buchanan appeals was filed on April 5,
1999, and entered on the district court’s docket on April 6, 1999,
in accordance with Fed. R. Civ. P. 58 and 79(a). See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2